FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                  _____________________________

                          No. 1D18-4772
                  _____________________________

FORD MOTOR CREDIT COMPANY
LLC,

    Appellant,

    v.

THOMAS ARWINE,

    Appellee.
                  _____________________________


On appeal from the Circuit Court for Baker County.
Stanley H. Griffis, III, Judge.

                         August 14, 2019


PER CURIAM.

    Ford Motor Credit Company (“Ford”) appeals a Final
Judgment for Deficiency, arguing the trial court erred in finding it
had failed to prove disposition of the collateral asset was done in a
commercially reasonable manner and reducing the deficiency
balance. We agree; thus, the order on appeal is reversed.

     Disposition of collateral assets must be done in a commercially
reasonable manner. § 679.610(2), Fla. Stat. Disposition of
collateral is commercially reasonable if it is made in the usual
manner in a recognized market, made at the price current in any
recognized market at the time of the disposition, or otherwise in
conformity with reasonable practices among dealers in the type of
property being disposed. § 679.627(2), Fla. Stat. However, a
secured party need not prove disposition of the collateral was done
in a commercially reasonable manner unless the debtor places the
secured party’s compliance in issue. See § 679.626(1), Fla. Stat.;
see also S. Developers & Earthmoving, Inc. v. Caterpillar Fin.
Servs. Corp., 56 So. 3d 56, 60 (Fla. 2d DCA 2011) (holding
deficiency balance appropriate where appellant did not prove
disposition was commercially reasonable and debtor placed
appellant’s compliance in issue); Textron Fin. Corp. v. Lentine
Marine Inc., 630 F. Supp. 2d 1352, 1358 (S.D. Fla. 2009) (noting
the defendants placed in issue the commercial reasonableness of
the sell, “which would shift the burden to Plaintiff to prove that its
sales were in fact commercially reasonable . . .”).

     Here, Appellee never placed Ford’s compliance with section
679.627(2), Florida Statutes, in issue. In fact, Appellee did not
appear at the hearing on the motion. Therefore, the burden of
proving the sale of the collateral asset was commercially
reasonable never shifted to Ford. As Ford was not required to
prove disposition of the collateral was done in a commercially
reasonable manner, the trial court erred when it reduced the
deficiency amount based on this rational. On remand, the trial
court is instructed to grant Ford the full deficiency balance, as well
as appropriate prejudgment interest and court costs.

    REVERSED and REMANDED.

LEWIS, OSTERHAUS, and M.K. THOMAS, JJ., concur.

                  _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Michael J. Ingino of Moody, Jones & Ingino, P.A., Plantation, for
Appellant.

Thomas Arvine, pro se, Appellee.

                                  2